Citation Nr: 0026589	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic lung 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to November 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Lincoln 
Regional Office (RO) May 1994 rating decision which denied 
service connection for a lung condition.  In February 1997, 
January 1998, and March 1999, the case was remanded to the RO 
for additional development.


FINDING OF FACT

There is a current medical diagnosis of chronic obstructive 
lung disease, and the evidence indicates that such disability 
is likely to have developed during the veteran's period of 
active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his chronic obstructive lung disease was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for bronchiectasis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service, and active 
tuberculosis, if the disability becomes manifest to a 
compensable degree within 3 years after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

If a veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

A review of the claims file indicates that portions of the 
veteran's service medical records are missing; he alleged 
that his complete service medical records would substantiate 
his contention of having been tested positive for 
tuberculosis during service in Vietnam and having received 
medical treatment for symptoms including shortness of breath 
and bronchitis while on active duty.  When complete service 
medical records are unavailable, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran's available service medical records do not reveal 
any report or clinical findings relative to symptoms or 
impairment associated with any pulmonary disorders.  On 
annual medical examination in November 1978 and on retirement 
medical examination in August 1979, he reported a history of 
sinusitis; on examinations, the sinuses, lungs and chest were 
found clinically normal.  

A September 1983 record of emergency room admission at the 
Grossmont District Hospital indicates that the veteran was 
treated at that facility with admitting diagnosis of "status 
asthmticus."

Medical records from San Diego Naval Hospital and Offutt Air 
Force Base from January 1986 to November 1993, document 
intermittent treatment for respiratory symptoms and 
impairment including cough, chest pain and tightness, 
wheezing, and difficulty breathing.  During treatment, 
chronic obstructive pulmonary disease (COPD), asthma, chronic 
bronchitis, reactive airway disease, and tobacco abuse were 
diagnosed.  

On VA medical examination in November 1993, the veteran 
reported a history of positive reaction to tuberculosis skin 
test during service but noted that active tuberculosis was 
never diagnosed.  During service, he reportedly developed 
respiratory difficulty associated exposure to dust, heat, and 
humidity but the problems resolved with treatment.  Shortly 
after service separation, he developed severe shortness of 
breath, requiring hospitalization and, during treatment, 
asthmatic bronchitis was diagnosed; since that time, he 
experienced recurrent respiratory infections and asthma which 
responded satisfactorily to conservative treatment.  On 
examination, there was no evidence of active malignant 
process; periodic productive cough, and absence of dyspnea 
and infectious disease were indicated; pulmonary function 
study revealed moderate restrictive disease; an August 1992 
X-ray study of the chest revealed left basilare scarring or 
atelectasis.  COPD and episodic asthma, demonstrably active, 
were diagnosed.  

At a May 1994 RO hearing, the veteran testified that he 
developed respiratory problems, manifested by shortness of 
breath and episodic sinusitis, during active service in about 
1976.  He indicated that he did not report his pertinent 
medical history or contemporaneous disorders (involving the 
respiratory system) on service separation medical 
examination, other than sinusitis, because he did not want to 
be discharged from service due to disability.  After service 
separation, he reportedly moved to an area with clean, fresh 
air in order to recover from his respiratory problems and did 
not seek medical treatment until 1983 (when he was reportedly 
treated for severe shortness of breath).  With regard to 
history relative to tuberculosis, he stated that he tested 
positive on a tuberculin skin test during service in Vietnam 
and required medical treatment; another tuberculin test 
conducted approximately 5 months later was apparently 
negative.  During his Vietnam service, he reportedly 
participated in missions in areas which had recently been 
sprayed with Agent Orange.

At the May 1994 hearing, the veteran's spouse testified that 
they had been married since 1966.  Reportedly, he exhibited 
respiratory problems, including shortness of breath and 
sinusitis, prior to separation from service in 1979.  She 
indicated her observation that he had experienced recurrent 
respiratory impairment since service separation and, since 
1983, he required continuous "medication to breathe."  

On VA medical examination in May 1998, the veteran indicated 
that he had a history of COPD and reported experiencing 
respiratory symptoms and impairment including productive 
cough.  During active service, he was reportedly exposed to 
Agent Orange and repeatedly handled asbestos and asbestos-
containing materials.  X-ray study of the chest showed 
hyperinflation consistent with bibasilar infiltrate emphysema 
and "mild" evidence of calcification of the diaphragm 
suggestive of asbestos exposure; pulmonary function study 
showed "severe" obstructive lung disease consistent with 
emphysema.  In pertinent part, severe emphysema and history 
of asbestos exposure were diagnosed.  In an August 1998 
addendum to the May 1998 VA medical examination report, the 
examiner indicated that the etiology of the veteran's 
emphysema was secondary to smoking.

In numerous lengthy letters to the RO, the veteran indicated 
that his claim of service connection for a chronic 
respiratory disorder would be substantiated if a complete set 
of his service medical records were available.  He indicated 
that he was unable to obtain pertinent post-service medical 
records of treatment and reiterated his contentions regarding 
in-service treatment associated with respiratory problems 
including bronchitis and having tested positive on a 
tuberculosis skin test; he also suggested that his current 
chronic acquired lung disability may have developed as a 
result of in-service exposure to Agent Orange and/or 
asbestos.

Pursuant to the March 1999 Board remand, another VA medical 
examination was performed in April 1999, reflecting a review 
of the pertinent history as reported by the veteran and as 
documented in the claims file (see November 1999 addendum to 
the April 1999 VA medical examination report, indicating that 
the entire claims file was reviewed by the VA examiner in 
conjunction with examination in April 1999).  The pertinent 
history, documented in the examination report, included the 
veteran's exposure to asbestos and Agent Orange while on 
active duty, and was "significant for tuberculosis in 1968 
for which he was treated for only four months."  Reportedly, 
he continued to experience various respiratory symptoms and 
impairment after service, gradually increasing in severity 
and persistence over the years.  On examination (including a 
review of the May 1998 clinical studies discussed above), 
emphysema secondary to smoking, asbestos exposure without any 
evidence of restrictive lung disease or asbestosis, and 
obstructive lung disease were diagnosed; the examiner opined, 
essentially, that there may be a relationship between the 
veteran's exposure to Agent Orange and the onset of his 
obstructive lung disease.  

In January 2000, the veteran submitted photocopies of 
magazine articles providing general insight into the origin 
and causes for asbestosis and Agent Orange-related lung 
symptoms and impairment.

Based on the foregoing, the Board finds that the evidence 
reasonably supports a grant of service connection for the 
veteran's chronic obstructive lung disease.  Although his 
available service records do not reveal a record of treatment 
for respiratory symptoms or impairment and pertinent 
disability was not diagnosed at the time of service 
separation or for a few years thereafter, the veteran has 
consistently indicated that he had recurrent respiratory 
symptoms since service.  Moreover, his wife previously 
testified in 1994 that she had observed his respiratory 
symptoms dating back to his period of active service.  While 
the exact date of onset of his pulmonary disability is 
unclear, disability such as obstructive lung disease also 
does not appear to have been present at the time of his 
service entrance.  

The veteran is not shown to be competent to provide a medical 
diagnosis of a chronic disability, or to relate current 
disability to a specific cause, see Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494, but he is 
competent to state that he experienced personally observable 
symptoms including shortness of breath since service.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Most importantly, the entire claims file was reviewed by a VA 
physician performing a medical examination in April 1999; on 
review of the evidence of record and contemporaneous 
examination, he concluded that the veteran had emphysema 
secondary to smoking and no evidence of disability from any 
exposure to asbestos.  He concluded, however, that he also 
had obstructive lung disease and he opined, essentially, that 
the clinical findings were consistent with a evidence of a 
relationship between exposure to Agent Orange and his 
obstructive lung disease.  Although the available evidence of 
record does not affirmatively show that the veteran was 
exposed to Agent Orange during his Vietnam service, the Board 
is persuaded that the aforementioned April 1999 examination 
report provides a sufficient link or nexus between the 
veteran's obstructive lung disease and his Agent Orange 
exposure in Vietnam (see Gilbert, 1 Vet. App. at 54 (in a 
service connection claim, the veteran prevails if the 
evidence is in relative equipoise)).


ORDER

Service connection for chronic obstructive lung disease is 
granted.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

